Title: To Thomas Jefferson from Patrick Henry, 29 April 1781 [document added in digital edition]
From: Henry, Patrick
To: Jefferson, Thomas


      
        Sir.
        Leatherwood April 29th. 1781
      
      The Bearer Mr. Thomas Boush waits on you with a proposition, the Nature of which he will explain to you. Nothing but a Conviction of an almost Impossibility of complying with your Excellency’s Requisition for two hundred & fifty men from the County, could induce the Officers to trouble you on the Subject. I can only say that I am satisfy’d the Difficulty of getting provisions here & on the Route southerly, is extremely great, if not impossible to surmount—If your Excellency inclines to hearken to Mr. Boush’s proposals, I think he will be as fit to command the Company as any man I know in this County; & therefore I beg Leave to recommend him for the Comission. With great Regard I am Sir
      Your Excellencys most obedient Servant
      
        P. Henry
      
      
        I beg yr. Excuse For the Paper & Ink—
      
    